Citation Nr: 0508024	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of 
mononucleosis.  

2.  Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure in service.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as due to Agent Orange exposure in 
service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1968 
to June 1970.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional office in 
Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  

REMAND

The veteran claims entitlement to service connection for a 
skin disorder and peripheral neuropathy as residuals of 
exposure to Agent Orange during service.  He also claims 
entitlement to service connection for the residuals of 
mononucleosis.  

In September 2001 the veteran filed his claim for service 
connection on a VA Form 21-4138.  In his narrative he stated 
that "I am scheduled for and Agent Orange protocol 
examination 27/28 September 2001."  The Board assumes that 
the veteran was referring to a VA Agent Orange protocol 
examination.  Review of the evidence of record does not 
reveal that the RO has obtained this examination report.  
Rather, there appears to be a gap in the VA medical records 
between early September 2001 and 2003.  The RO should obtain 
any VA medical records during this period, especially the 
September 2001 Agent Orange examination report, if conducted.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Based on the medical evidence currently of record, it is not 
entirely clear if the veteran has any current residual 
disability resulting from his in-service bout of 
mononucleosis.  Therefore, a VA examination should be 
conducted.  The United States Court of Appeals for Veterans 
Claims (Court) has also held that, when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following 
development:

1.  The RO should request complete copies 
of the veteran's VA medical records for 
the periods of time from September 2001 to 
January 2003, and from July 2004 to 
present.  Specifically, request a copy of 
the veteran's September 2001 VA Agent 
Orange protocol examination report, if one 
was conducted.  Any records obtained 
should be made part of the file.  

2.  The veteran should be accorded the 
appropriate VA examination to determine 
any residuals of mononucleosis he 
experienced in service.  The claims folder 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The report of examination 
should include a detailed account of any 
residuals found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Specifically, the examiner is 
requested to review the evidence of 
record, with particular attention to the 
veteran's service medical records.  The 
examiner must provide an opinion as to 
whether if the veteran currently has any 
medical disability as a result of his in-
service mononucleosis.  Additionally, the 
examiner must provide an opinion as to 
whether the veteran's current diagnoses of 
Parkinson's disease and peripheral 
neuropathy are related to, or caused by, 
his in-service mononucleosis.  If any 
opinion cannot be offered without resort 
to speculation the examiner should so 
state.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  The veteran should also be accorded a 
VA neurological examination.  The claims 
folder must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The report of examination 
should include a detailed account of all 
neurologic manifestations found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Specifically, 
the examiner is requested to review the 
evidence of record, with particular 
attention to the veteran's service medical 
records and provide an opinion as to the 
etiology of any peripheral neuropathy 
found, to include whether any such 
peripheral neuropathy is related to, or a 
symptom of, the veteran's currently 
diagnosed Parkinson's disease; or whether 
the veteran's current diagnoses of 
Parkinson's disease and peripheral 
neuropathy are related to, or caused by, 
his in-service mononucleosis  If any 
opinion cannot be offered without resort 
to speculation the examiner should so 
state.  The examiner should provide 
complete rationale for all conclusions 
reached.

4.  Following the above, the RO should 
readjudicate the veteran's claim.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

